Citation Nr: 0604271	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  98-15 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for multinodular 
goiter.

2.  Entitlement to service connection for benign prostate 
hypertrophy.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to March 1971.

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in November 1997.  In that 
decision, the RO, among other things, denied service 
connection for post-traumatic stress disorder (PTSD), 
multinodular goiter, and benign prostate hypertrophy.  The 
veteran perfected an appeal as to all three claims.  
The RO subsequently granted service connection for PTSD, a 
full grant of the benefit sought; hence, the only matters 
remaining on appeal are those reflected on the title page.  

In a May 2005 letter, the veteran's representative indicated 
that the veteran wished to cancel his Travel Board hearing, 
scheduled for later that month.  His request for a hearing is 
therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2005).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each of the claims on appeal has been 
accomplished.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have multinodular 
goiter in service or for at least six years thereafter, and 
this disorder is not otherwise medically related to service.

3.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have benign prostate 
hypertrophy in service or for more than twenty-six years 
thereafter, and this disorder is not otherwise medically 
related to service.




CONCLUSIONS OF LAW

1.  Multinodular goiter was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Benign prostate hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002) (signed into law in 
November 2000), and its implementing regulations redefine the 
obligations of VA with respect to its duties to notify and 
assist claimants.  The VCAA applies to claims, such as the 
veteran's March 1997 claims here, that were filed prior to 
its effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003). In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) discussed both the timing and 
content of the VCAA's notice requirements.  In VAOPGCPREC 7-
2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In Pelegrini, the Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's November 1997 rating decision took place prior 
to enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, May 2004 readjudication of the 
veteran's claims, the RO provided VCAA notice in its May 2001 
and March 2004 letters.  These letters met VCAA notice 
requirements.  The May 2001 letter told the veteran about the 
VCAA generally.  The March 2004 indicated that the May 2001 
letter had been deficient and that the March 2004 letter 
would correct this deficiency.  In the March 2004 letter, the 
RO told the veteran it was working on his claims for service 
connection for a prostate disorder and multinodular goiter, 
and, in an attachment entitled, "What Must the Evidence Show 
to Support Your Claim,"  explained how to establish 
entitlement to this benefit.  The letter also indicated the 
information or evidence needed from the veteran and the 
respective responsibilities of the veteran and VA in 
obtaining it.  The RO also wrote on the first page of the 
letter: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  In addition, the RO 
included in its May 2004 SSOC the text of VCAA implementing 
regulation 38 C.F.R. § 3.159.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  The 
RO's May 2001 and March 2004 letters and May 2004 SSOC 
constituted subsequent VA process that complied with all of 
the elements of the VCAA's notice requirement and afforded 
the veteran a meaningful opportunity to participate 
effectively in the processing of his claim.  Thus, not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA 
essentially cured any error in the timing of VCAA notice and 
satisfied the purpose behind the notice requirement.  

Moreover, VA obtained all of the service medical records 
(SMRs) and VA treatment records, and the veteran did not 
respond to the RO's letters asking for additional information 
or evidence in support of his claim.  The veteran then stated 
that the Social Security Administration (SSA) granted him 
disability payments.  However, he made this statement 
immediately after recounting his two 1988 heart attacks in 
the context of a VA PTSD examination, and the veteran had 
previously been granted service connection for myocardial 
infarction in May 1989.  Thus, the evidence indicates that 
the veteran is receiving SSA disability payments for a 
disorder or disorders other than those for which he is 
claiming service connection herein, and he did not indicate 
otherwise in response to the RO's letters asking him for 
additional information regarding his current claims.  VA is 
therefore not obligated to pursue the SSA records mentioned 
by the veteran at his June 1997 VA PTSD examination.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002) 
(requiring VA to obtain SSA disability records where the 
veteran was receiving SSA disability benefits for the same 
disorder, schizophrenia, for which he was seeking VA 
benefits).  See also 38 C.F.R. § 3.159(c)(2)(i) (requiring 
claimants to cooperate fully with VA's reasonable efforts to 
obtain relevant Federal records); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.").  In addition, there is no indication that 
any other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further notification 
or development is required to comply with the VCAA or its 
implementing regulations, and the Board will proceed to 
adjudicate the veteran's claims.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be granted for  any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) a nexus 
between the current disability and the in-service events."  
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997)).

As for the veteran's multinodular goiter, the Board notes 
that there are no treatment records relating to this or any 
related disorder in the SMRs; the December 1970 separation 
examination report reflects that all systems, including the 
endocrine system, were normal, and the veteran indicated in 
the contemporaneous report of medical history that that he 
did not then have and had never had goiter.  The veteran also 
indicated in a March 1971 statement of medical condition that 
there had been no change in his condition since his 
separation examination.  Thus, the veteran did not have 
goiter in service.  

Post service, a March 1989 VA examination conducted in 
conjunction with his heart disorder included a notation, 
regarding the endocrine system, that the veteran had a 
history of diabetes for three years for which he was taking 
medication and did not mention any goiter or thyroid 
problems.  The first clinical evidence of goiter appears to 
be a December 1996 VA outpatient treatment (VAOPT) notation 
of a thyroid nodule that refers to a benign histology in 
September 1996, more than twenty-five years after service.  
On May 1997 VA examination, the examiner diagnosed the 
veteran with multinodular goiter of fifteen to twenty years 
duration without explaining how he arrived at this conclusion 
as to the date of onset of the disorder.  Even if this 
speculated date of onset were correct, it would still date 
the first manifestation of multinodular goiter in May 1977 at 
the earliest, which is more than six years after the 
veteran's separation from service.  Further, , there is no 
other, competent evidence of a relationship between the 
veteran's multinodular goiter and service.  Specifically, 
there is no medical opinion of record even suggesting a nexus 
between the multinodular goiter diagnosed post service and 
the veteran's military service, and neither the veteran nor 
his representative has alluded to the existence of any such 
opinion.  

Moreover, although the veteran stated in his July 1998 
Substantive Appeal (VA Form 9) that his multinodular goiter 
had its onset in service, he does not possess the requisite 
expertise to diagnose this disorder or to opine as to its 
etiology, Cromley v. Brown, 7 Vet. App. 376, 379 (1995), and, 
in any event, this statement conflicts with his report at the 
end of service that he did not have goiter.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have 
multinodular goiter in service, this disorder arose at the 
earliest more than six years thereafter, and it is not 
otherwise medically related to service.

As for the veteran's benign prostate hypertrophy, there are 
no notations of this or any related disorder in the SMRs.  
The SMRs do indicate that the veteran was treated for 
hemorrhoids, and the veteran indicated in the report of 
medical history at the time of separation that he had piles 
or rectal disease; however, the anus and rectum and 
genitourinary systems were normal on the December 1970 
separation examination.  The evidence thus reflects that the 
veteran did not have a prostate disorder in service.  

Post service, the genitourinary system was normal on the 
March 1989 VA examination, and the first clinical evidence of 
the current benign prostate hypertrophy appears to be at the 
May 1997 VA examination, more than twenty-six years after 
service.  Further, there is no other, competent evidence of a 
relationship between this disorder and the veteran's military 
service.  Specifically, there is no medical opinion of record 
even suggesting a nexus between the benign prostate 
hypertrophy diagnosed post service and the veteran's military 
service, and neither the veteran nor his representative has 
alluded to the existence of any such opinion

Moreover, although the veteran stated in his July 1998 
substantive appeal that his benign prostate hypertrophy 
started while he was in service, he is neither competent to 
diagnose this disorder nor to opine as to its etiology.  See 
Cromley, 7 Vet. App. at 379.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran did not have a 
prostate disorder in service, his benign prostate hypertrophy 
did not arise for more than twenty-six years after service, 
and this disorder is not otherwise related to service.  

As the preponderance of the evidence is against each claim, 
the benefit-of-the-doubt doctrine is not for application, and 
each claim for service connection must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).



ORDER

Service connection for multinodular goiter is denied.

Service connection for benign prostate hypertrophy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


